—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated October 20, 2000, which denied her motion to restore the action to the trial calendar.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
In light of this Court’s opinion and order in Basetti v Nour (287 AD2d 126), the plaintiff’s timely motion to restore the action to the trial calendar should have been granted. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.